DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (10/27/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application is being examined under the pre-AIA  first to invent provisions. 

    Acknowledgements

3.	The Examiner undersigned would like to thank Atty. J. Park, (Reg. No. 79,701) for the new amendments provided, and clearly stated remarks.

3.1.	Upon entry, claims (1, 4 -8) remain pending in the application, of which (1 and 8) are the two (2) parallel running independent claims on record. Claims (2 -3, 9 -10) were cancelled.  

3.2.	The previously presented 35 USC 103 rejection is withdrawn in view of the new amendments provided. 

 Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the new combination of PA, in details disclose all the prev. and newly added features in the claims, based on the well-known and used “boundary filtering technique”, that for the most part was/were part of the common knowledge, way before the invention was made/filed.

4.2.	Examiner still considers even when substantially amendments incorporated in both independent claims (1 and 8), no allowable subject matter has been identified.

4.3.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.4.	Regarding Applicant’s arguments/remarks the Examiner considers;

4.4.1.	Applicant argues a failure to map and/or disclose the new set of amended features as now recites in the claims and specifically directed to – “determining an intra prediction edge filtering region between a vertical edge pixel line and a horizontal edge pixel line based on an intra prediction mode of a current block”. In this regard and for additional details, please refer to the rejection in section (5) below. 

4.4.2.	Applicant argues a failure to disclose the new incorporated feature-steps associated with the boundary filter technique as claimed. The Examiner respectfully disagrees because under the broadest reasonable interpretation doctrine, the new combination of PA clearly read on the claim invention, as currently stated. 

4.6.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.
     
     Claim Rejection Section
 
            35 USC § 103 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

5.1.   The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or non-obviousness  

5.2.	Claim (1, 4 -8) is rejected under 35 U.S.C. 103 as being unpatentable over Kwon; et al. (US 7,539,248; hereafter “Kwon”) in view of Oh; et al. (US 9,554,154; hereafter “Oh”, with foreign benefit of (July-2010)). 

Claim 1. (Currently Amended) Kwon discloses the invention substantially as claimed – a video decoding method comprising: (e.g. decoder of Fig. 3 and flow chart of Fig. 6; [7: 25]) determining an intra prediction edge filtering strength (e.g. using filtering strength (328) of the same, in at least; [17: 43]. See also intra prediction (612) determination and edge filtering strength (614) in at least; [9: 15]); 
Kwon further discloses - determining an intra prediction edge filtering region between a vertical edge pixel line and a horizontal edge pixel line based on an intra prediction mode of a current block; (e.g. see analogous line boundary lines in at least [9: 15]);
filtering the intra prediction edge filtering region based on the intra prediction edge filtering strength to generate an intra prediction block of the current block; and (e.g. see (612 -614) process-steps of the same [9: 15]);
generating a reconstructed block based on the intra prediction block and a reconstructed residual block corresponding to the current block, (e.g. image reconstruction at decoder of Fig. 3);
wherein the vertical edge pixel line is determined as the intra prediction edge filtering region, if the intra prediction mode of the current block is a first intra prediction mode indicating that each pixel of the current block is predicted from an above-right reference pixel, and (e.g. see similar vertical boundary line analysis (500) in Fig. 5)
the horizontal edge pixel line is determined as the intra prediction edge filtering region, if the intra prediction mode of the current block is a second intra prediction mode indicating that each pixel of the current block is predicted from a below-left reference pixel; (e.g. see similar horizontal boundary line analysis (400) in Fig. 4)   
It is note however that Kwon fails to specifically teach the use of the “above-right” reference pixel, and “below-left” reference pixel for vertical/horizontal pixel line analysis, as claimed. 
In the same field of endeavor, Oh; et al. teaches a decoder methodology of the same (Figs. 2 and 10) employing boundary-filters (260) using vertical/horizontal lines, as shown in at least Figs (11 -15) dependent of the case, using both “down-left” and “up-right” reference pixel for vertical/horizontal pixel lines; [Oh; 12: 50; 12: 55].
	Therefore, it would have been obvious to one skilled in the art before the claimed invention was made, to modify the teachings of Kwon with the codec implementation of Oh, in order to provide (e.g. a highly adaptive de-blocking filtering techniques, based on the selected intra prediction mode, and size information of the prediction block; Summary; 2: 40]).

Claim 2-3. (Canceled).  
  
Claim 4. (Currently Amended) Kwon/Oh discloses - The video decoding method of 1, wherein the horizontal edge pixel line is not determined as the intra prediction edge filtering region, if the intra prediction mode of the current block is the first intra prediction mode; (e.g. see horizontal and vertical filtering regions applied, for the first/second prediction regions, as shown in at least Fig. 14; [Kwon; 12: 35].) 

Claim 5. (Currently Amended) Kwon/Oh discloses - The video decoding method of claim 1, wherein the vertical edge pixel line is not determined as the intra prediction edge filtering region, if the intra prediction mode of the current block is the second intra prediction mode; (e.g. see horizontal and vertical filtering regions applied, for the first/second prediction regions, as shown in at least Fig. 14; [Kwon; 12: 35]). 

Claim 6. (Original) Kwon/Oh discloses - The video decoding method of claim 1, wherein the intra prediction edge filtering strength is determined based on a size of the current block; (e.g. see deblocking filtering execution based on block syntax partition; [Oh; 2: 42; 16: 38]; the same motivation applies herein.) 

Claim 7. (Original) Kwon/Oh discloses - The video decoding method of claim 1, wherein at least one of a vertical edge pixel line and a horizontal edge pixel line is determined as the intra prediction edge filtering region; (e.g. see similar in at least Figs (4 -5) in [Kwon] and Figs (11 -15), [Oh; 12: 50; 12: 55]; the same motivation applies herein.) 

Claim 8. (Currently Amended) Kwon/Oh discloses - A video decoding apparatus comprising: a prediction block generating unit configured for determining an intra prediction edge filtering strength, determining an intra prediction edge filtering region between a vertical edge pixel line and a horizontal edge pixel line based on an intra prediction mode of a current block, and filtering the intra prediction edge filtering region based on the intra prediction edge filtering strength to generate an intra prediction block of the current block; and a reconstructed block generating unit configured for generating a reconstructed block based on the intra prediction block and a reconstructed residual block corresponding to the current block2 wherein the vertical edge pixel line is determined as the intra prediction edge filtering region, if the intra prediction mode of the current block is a first intra prediction mode indicating that each pixel of the current block is predicted from an above-right reference pixel, and the horizontal edge pixel line is determined as the intra prediction edge filtering region, if the intra prediction mode of the current block is a second intra prediction mode indicating that each pixel of the current block is predicted from a below-left reference pixel. (Current lists all the same elements as recite in claim 1 above, but in “apparatus form” instead, and is/are therefore under the same premise.)  
 
Claims 9-10. (Canceled)

Prior Art Citations

6.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 10,051,290 B2		Gao; et al.		H04N19/117; H04N19/159; H04N19/82; 
US 9,554,154 B2		Oh; et al. 		H04N19/159; H04N19/82; H04N19/176; 
US 9,042,458 B2		Gao; et al.		H04N19/159; H04N19/86; H04N19/82;	
US 8,295,360 B1		Lewis; et al.		H04N19/86; H04N19/439; H04N19/436;	 
US 7,539,248 B2		Kwon; et al. 		H04N19/176; H04N19/86; H04N19/162; 
		
6.2.       Non-Patent Literature:

_ Overview of the H.264_AVC video coding standard; Wiegand; 2003.
_ LUT-based adaptive filtering on intra-prediction samples; Mar-2011.
_ Mode dependent coefficient scanning for Intra prediction; Jan-2011.

        CONCLUSIONS

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the
THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.